387 F.2d 142
Walter R. SANDERS and Earlean Sanders, Appellants,v.UNITED STATES of America, Appellee.
No. 24731.
United States Court of Appeals Fifth Circuit.
December 7, 1967.

L. B. Kent, Columbus, Ga., for appellants.
Morton Hollander, Richard S. Salzman, Jack H. Weiner, Attys., Dept. of Justice, Washington, D. C., Carl Eardley, Acting Asst. Atty. Gen., Floyd M. Buford, U. S. Atty., for appellee.
Before BROWN, Chief Judge, FAHY* and DYER, Circuit Judges.
PER CURIAM:


1
This Federal Tort Claims Act suit, 28 U.S.C.A. § 1346(b) (1962), seeking damages for negligent medical treatment by government doctors of injuries earlier sustained by Mr. Sanders while in the course of his work as a government employee, was dismissed on the ground that the exclusive remedy was the Federal Employees' Compensation Act. 5 U.S. C.A. § 8116(c) (Supp. 1966). As have other courts which have considered the problem, our decisions repeatedly show that the dismissal was clearly correct. See Aho v. United States, 5 Cir., 1967, 374 F.2d 885, cert. denied, 1967, 389 U.S. 930, 88 S.Ct. 292, 19 L.Ed.2d 282; Balancio v. United States, 2 Cir., 1959, 267 F.2d 135, cert. denied, 361 U.S. 875, 80 S.Ct. 139, 4 L.Ed.2d 114; Somma v. United States, 3 Cir., 1960, 283 F.2d 149. Cf. United States v. Demko, 1966, 385 U.S. 149, 87 S.Ct. 382, 17 L.Ed.2d 258.


2
Affirmed.



Notes:


*
 Senior Circuit Judge of the D.C. Circuit, sitting by designation